                                                 Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 1 of 12



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (030204)
                                                Christopher J. Bendau (032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Larasha Windom,                             No. ___________________________
                                           10                         Plaintiff,
                                                                                             COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    R & R Surplus-Arizona, Inc., an Arizona
                                                 Corporation, and Steve Rosenstein and
                       Phoenix, AZ 85060




                                           13    Andrea Rosenstein, a married couple,
                        P.O. Box 97066




                                           14                         Defendants.
                                           15
                                           16         Plaintiff, Larasha Windom (“Plaintiff”), sues the Defendants, R & R Surplus-
                                           17
                                                Arizona, Inc. (“Defendant R & R Surplus” or “The Duce”) and Steve Rosenstein and
                                           18
                                                Andrea Rosenstein (collectively “Defendants”) and alleges as follows:
                                           19
                                           20                              PRELIMINARY STATEMENT
                                           21         1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           22
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           23
                                                seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           24
                                           25   and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           26
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                  Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 2 of 12



                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            1
                                            2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            4
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            5
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            6
                                            7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            9
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           10
                                                the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                       Phoenix, AZ 85060




                                           13   payment of wages within the State of Arizona.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           16
                                           17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                           18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           19
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           20
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           21
                                           22   or controversy under Article III of the United States Constitution.

                                           23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           24
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           25
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           26
                                           27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 3 of 12



                                                                                        PARTIES
                                            1
                                            2          7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                            3   Arizona, and is a former employee of Defendants.
                                            4
                                                       8.     At all material times, Defendant R & R Surplus-Arizona, Inc. was a limited
                                            5
                                                liability company duly licensed to transact business in the State of Arizona. At all
                                            6
                                            7   material times, Defendant R & R Surplus-Arizona, Inc. does business, has offices, and/or
                                            8   maintains agents for the transaction of its customary business in Maricopa County,
                                            9
                                                Arizona.
                                           10
                                                       9.     At all material times, Defendant R & R Surplus-Arizona, Inc. does business
                                           11
BENDAU & BENDAU PLLC




                                           12   as “The Duce.”
                       Phoenix, AZ 85060




                                           13          10.    At all relevant times, Plaintiffs were an employees of Defendant R & R
                        P.O. Box 97066




                                           14
                                                Surplus-Arizona, Inc. At all relevant times, Defendant R & R Surplus-Arizona Inc.,
                                           15
                                                acting through its agents, representatives, employees, managers, members, and/or other
                                           16
                                           17   representatives had the authority to hire and fire employees, supervised and controlled

                                           18   work schedules or the conditions of employment, determined the rate and method of
                                           19
                                                payment, and maintained employment records in connection with Plaintiff’s employment
                                           20
                                                with Defendants. In any event, at all relevant times, Defendant R & R Surplus-Arizona,
                                           21
                                           22   Inc. was an employer subject to the FLSA and employed Plaintiff.

                                           23          11.    Defendant R & R Surplus-Arizona, Inc. was an employer under the FLSA.
                                           24
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                           25
                                                of an employer in relation to an employee. Defendant R & R Surplus-Arizona, Inc. had
                                           26
                                           27   the authority to hire and fire employees, supervised and controlled work schedules or the

                                           28
                                                                                            -3-
                                           29
                                           30
                                                 Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 4 of 12



                                                conditions of employment, determined the rate and method of payment, and maintained
                                            1
                                            2   employment records in connection with Plaintiff’s employment with Defendants. As a
                                            3   person who acted in the interest R & R Surplus-Arizona, Inc. in relation to the company’s
                                            4
                                                employees, Defendant R & R Surplus-Arizona, Inc. is subject to liability under the
                                            5
                                                FLSA.
                                            6
                                            7           12.   Defendants Steve Rosenstein and Andrea Rosenstein are, upon information
                                            8   and belief, husband and wife. They have caused events to take place giving rise to this
                                            9
                                                action as to which their marital community is fully liable. Defendants Steve Rosenstein
                                           10
                                                and Andrea Rosenstein are the owners of Defendant R & R Surplus-Arizona, Inc. and
                                           11
BENDAU & BENDAU PLLC




                                           12   were at all relevant times Plaintiff’s employers as defined by the FLSA, 29 U.S.C. §
                       Phoenix, AZ 85060




                                           13   203(d).
                        P.O. Box 97066




                                           14
                                                        13.   Under the FLSA, Defendants Steve Rosenstein and Andrea Rosenstein are
                                           15
                                                employers. The FLSA defines “employer” as any person who acts directly or indirectly
                                           16
                                           17   in the interest of an employer in relation to an employee. Defendants Steve Rosenstein

                                           18   and Andrea Rosenstein are the owners of Defendant R & R Surplus-Arizona, Inc. They
                                           19
                                                had the authority to hire and fire employees, supervised and controlled work schedules or
                                           20
                                                the conditions of employment, determined the rate and method of payment, and
                                           21
                                           22   maintained employment records in connection with Plaintiff’s employment with

                                           23   Defendants. As persons who acted in the interest of Defendants in relation to the
                                           24
                                                company’s employees, Steve Rosenstein and Andrea Rosenstein are subject to individual
                                           25
                                                liability under the FLSA.
                                           26
                                           27
                                           28
                                                                                           -4-
                                           29
                                           30
                                                 Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 5 of 12



                                                       14.    Plaintiff is further informed, believe, and therefore alleges that each of the
                                            1
                                            2   Defendants herein gave consent to, ratified, and authorized the acts of all other
                                            3   Defendants, as alleged herein.
                                            4
                                                       15.    Defendants, and each of them, are sued in both their individual and
                                            5
                                                corporate capacities.
                                            6
                                            7          16.    Defendants are jointly and severally liable for the injuries and damages
                                            8   sustained by Plaintiff.
                                            9
                                                       17.    At all relevant times, Plaintiff was an “employee” of R & R Surplus-
                                           10
                                                Arizona, Inc. and Steve Rosenstein and Andrea Rosenstein as defined by the FLSA, 29
                                           11
BENDAU & BENDAU PLLC




                                           12   U.S.C. § 201, et seq.
                       Phoenix, AZ 85060




                                           13          18.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to R &
                        P.O. Box 97066




                                           14
                                                R Surplus-Arizona, Inc. and Steve Rosenstein and Andrea Rosenstein.
                                           15
                                                       19.    At all relevant times, R & R Surplus-Arizona, Inc. and Steve Rosenstein
                                           16
                                           17   and Andrea Rosenstein were and continue to be “employers” as defined by FLSA, 29

                                           18   U.S.C. § 201, et seq.
                                           19
                                                       20.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                           20
                                                Defendants.
                                           21
                                           22          21.    At all relevant times, Plaintiff was an “employee” of Defendants as defined

                                           23   by the Arizona A.R.S. § 23-350, et seq..
                                           24
                                                       22.    At all relevant times, Defendants were and continue to be “employers” as
                                           25
                                                defined by A.R.S. § 23-350.
                                           26
                                           27
                                           28
                                                                                             -5-
                                           29
                                           30
                                                 Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 6 of 12



                                                       23.    At all relevant times, Plaintiffs were “employees” of Defendants as defined
                                            1
                                            2   by A.R.S. § 23-362.
                                            3          24.    At all relevant times, Defendants were and continue to be “employers” as
                                            4
                                                defined by A.R.S. § 23-362.
                                            5
                                                       25.    Defendants individually and/or through an enterprise or agent, directed and
                                            6
                                            7   exercised control over Plaintiff’s work and wages at all relevant times.
                                            8          26.    Plaintiff, in her work for Defendants, were employed by an enterprise
                                            9
                                                engaged in commerce that had annual gross sales of at least $500,000.
                                           10
                                                       27.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                           11
BENDAU & BENDAU PLLC




                                           12   commerce or the production of goods for commerce.
                       Phoenix, AZ 85060




                                           13          28.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                        P.O. Box 97066




                                           14
                                                interstate commerce.
                                           15
                                                       29.    Plaintiff, in her work for Defendants, regularly handled goods produced and
                                           16
                                           17   transported in interstate commerce.

                                           18          30.    Plaintiff, in her work for Defendants, regularly accepted credit card payments
                                           19
                                                from customers.
                                           20
                                                                              NATURE OF THE CLAIM
                                           21
                                           22          31.    Defendants own and/or operate as The Duce, an enterprise located in

                                           23   Maricopa County, Arizona.
                                           24
                                                       32.    Plaintiff was hired by Defendants and worked for Defendants between
                                           25
                                                approximately August 2, 2018 and September 4, 2018, when Plaintiff left her
                                           26
                                           27   employment with Defendants.

                                           28
                                                                                            -6-
                                           29
                                           30
                                                  Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 7 of 12



                                                        33.   Defendants, in their sole discretion, agreed to pay Plaintiff $11.00 per hour
                                            1
                                            2   for all hours she worked.
                                            3           34.   Plaintiff worked for approximately five weeks for Defendants.
                                            4
                                                        35.   During the five weeks Plaintiff worked for Defendants, Plaintiff worked in
                                            5
                                                excess of 100 hours.
                                            6
                                            7           36.   Despite having worked in excess of 100 hours for Defendants, Defendants
                                            8   paid Plaintiff no wages whatsoever during the entire duration of her employment.
                                            9
                                                        37.   As such, Defendants failed to pay the applicable minimum wage to
                                           10
                                                Plaintiff.
                                           11
BENDAU & BENDAU PLLC




                                           12           38.   During Plaintiff’s employment Defendants did not record all of the time
                       Phoenix, AZ 85060




                                           13   that Plaintiff worked. As such, Defendants’ records of Plaintiff’s time worked understate
                        P.O. Box 97066




                                           14
                                                the amount of time each workweek that Defendants suffered or permitted Plaintiff to
                                           15
                                                work.
                                           16
                                           17           39.   As a result of Defendants’ willful failure to compensate Plaintiff any wage

                                           18   whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).
                                           19
                                                        40.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           20
                                                whatsoever for such hours worked, Defendants have violated the AMWA, A.R.S. § 23-
                                           21
                                           22   363.

                                           23           41.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           24
                                                whatsoever for such hours worked, Defendants have violated the AMA, A.R.S., § 23-
                                           25
                                                351.
                                           26
                                           27
                                           28
                                                                                            -7-
                                           29
                                           30
                                                 Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 8 of 12



                                                       42.    Defendants have and continue to violate the FLSA by not paying Plaintiff
                                            1
                                            2   the full applicable minimum wage for all hours worked during her regular workweeks.
                                            3          43.    Defendants have and continue to violate the AMWA by not paying Plaintiff
                                            4
                                                the full applicable minimum wage for all hours worked during her regular workweeks.
                                            5
                                                       44.    Defendants have and continue to violate the AWA by not paying Plaintiff
                                            6
                                            7   any wage whatsoever for all hours worked during her regular workweeks.
                                            8          45.    Plaintiff is a covered employee within the meaning of the FLSA.
                                            9
                                                       46.    Plaintiff is a covered employee within the meaning of the AMWA.
                                           10
                                                       47.    Plaintiff is a covered employee within the meaning of the AWA.
                                           11
BENDAU & BENDAU PLLC




                                           12          48.    Plaintiff was a non-exempt employee.
                       Phoenix, AZ 85060




                                           13          49.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                        P.O. Box 97066




                                           14
                                                of her rights under the FLSA.
                                           15
                                                       50.    Defendants individually and/or through an enterprise or agent, directed and
                                           16
                                           17   exercised control over Plaintiff’s work and wages at all relevant times.

                                           18          51.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           19
                                                from Defendants compensation for unpaid wages, an additional amount equal amount as
                                           20
                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                           21
                                           22   29 U.S.C. § 216(b).

                                           23          52.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           24
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           25
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                           26
                                           27   this action under A.R.S § 23-363.

                                           28
                                                                                            -8-
                                           29
                                           30
                                                 Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 9 of 12



                                                       53.         Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            1
                                            2   from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                            3   unpaid wages as liquidated damages, and interest under A.R.S § 23-355.
                                            4
                                                                       COUNT ONE: FAIR LABOR STANDARDS ACT
                                            5                             FAILURE TO PAY MINIMUM WAGE
                                            6
                                                       54.         Plaintiffs reallege and incorporate by reference all allegations in all
                                            7
                                                preceding paragraphs.
                                            8
                                            9          55.         Defendants willfully failed or refused to pay Plaintiff any wages

                                           10   whatsoever for any of the hours that Plaintiff worked for them.
                                           11
BENDAU & BENDAU PLLC




                                                       56.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           12
                                                required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          57.         Plaintiff is therefore entitled to compensation for the full applicable

                                           15   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           16
                                                liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           17
                                                       WHEREFORE, Plaintiff, Larasha Windom, respectfully requests that this Court
                                           18
                                           19   grant the following relief in Plaintiff’s favor, and against Defendants:

                                           20          A.          For the Court to declare and find that the Defendants committed one of
                                           21                      more of the following acts:
                                           22
                                                              i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                           23
                                           24                             206(a), by failing to pay proper minimum wages;

                                           25                ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                           26                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                           27
                                           28
                                                                                                  -9-
                                           29
                                           30
                                                 Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 10 of 12



                                                       B.     For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            1
                                            2                 determined at trial;
                                            3          C.     For the Court to award compensatory damages, including liquidated
                                            4
                                                              damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                            5
                                                       D.     For the Court to award prejudgment and post-judgment interest;
                                            6
                                            7          E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            8                 action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                            9
                                                              forth herein;
                                           10
                                                       F.     Such other relief as this Court shall deem just and proper.
                                           11
BENDAU & BENDAU PLLC




                                           12                    COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                                                     FAILURE TO PAY MINIMUM WAGE
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          58.    Plaintiffs reallege and incorporate by reference all allegations in all

                                           15   preceding paragraphs.
                                           16
                                                       59.    Defendants willfully failed or refused to pay Plaintiff any wages
                                           17
                                                whatsoever for any of the hours that Plaintiff worked for them.
                                           18
                                           19          60.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

                                           20   required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                           21          61.    Plaintiff is therefore entitled to compensation for the full applicable
                                           22
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           23
                                           24   liquidated damages, together with interest, reasonable attorney’s fees, and costs.

                                           25          WHEREFORE, Plaintiff, Larasha Windom, respectfully requests that this Court
                                           26   grant the following relief in Plaintiff’s favor, and against Defendants:
                                           27
                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 11 of 12



                                                      A.          For the Court to declare and find that the Defendants committed one of
                                            1
                                            2                     more of the following acts:
                                            3                i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                            4
                                                                         363, by failing to pay proper minimum wages;
                                            5
                                                            ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                            6
                                            7                            § 23-363 by willfully failing to pay proper minimum wages;
                                            8         B.          For the Court to award Plaintiffs’ unpaid minimum wage damages, to be
                                            9
                                                                  determined at trial;
                                           10
                                                      C.          For the Court to award compensatory damages, including liquidated
                                           11
BENDAU & BENDAU PLLC




                                           12                     damages pursuant to A.R.S. § 23-364, to be determined at trial;
                       Phoenix, AZ 85060




                                           13         D.          For the Court to award prejudgment and post-judgment interest;
                        P.O. Box 97066




                                           14
                                                      E.          For the Court to award Plaintiffs a reasonable attorneys’ fees and costs of
                                           15
                                                                  the action pursuant to A.R.S. § 23-364 and all other causes of action set
                                           16
                                           17                     forth herein;

                                           18         F.          Such other relief as this Court shall deem just and proper.
                                           19
                                                                          COUNT THREE: ARIZONA WAGE ACT
                                           20                               FAILURE TO PAY WAGES OWED
                                           21         62.         Plaintiffs reallege and incorporate by reference all allegations in all
                                           22
                                                preceding paragraphs.
                                           23
                                           24         63.         Defendants willfully failed or refused to pay Plaintiff any wages

                                           25   whatsoever for any of the hours that Plaintiff worked for them.
                                           26
                                           27
                                           28
                                                                                                -11-
                                           29
                                           30
                                                 Case 2:18-cv-03331-SMB Document 1 Filed 10/17/18 Page 12 of 12



                                                       64.    Defendants’ practice of willfully failing to pay Plaintiffs wages for labor
                                            1
                                            2   performed violates the AWA, A.R.S. § 23-351.
                                            3          65.    Plaintiff is therefore entitled to compensation for the full applicable
                                            4
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            5
                                                liquidated damages, together with interest, costs, and reasonable attorney fees.
                                            6
                                            7          WHEREFORE, Plaintiff, Larasha Windom, individually, respectfully requests
                                            8   that this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                            9
                                                       A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                           10
                                                              23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                           11
BENDAU & BENDAU PLLC




                                           12          B.     For the Court to award compensatory damages, including treble the amount
                       Phoenix, AZ 85060




                                           13                 of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                        P.O. Box 97066




                                           14
                                                              at trial;
                                           15
                                                       C.     For the Court to award prejudgment and post-judgment interest;
                                           16
                                           17          D.     For the Court to award Plaintiffs a reasonable attorneys’ fees and costs of

                                           18                 the action;
                                           19
                                                       E.     Such other relief as this Court shall deem just and proper.
                                           20
                                                                                JURY TRIAL DEMAND
                                           21
                                           22          Plaintiff hereby demands a trial by jury on all issues so triable.

                                           23          RESPECTFULLY SUBMITTED this 17th day of October, 2018.
                                           24
                                                                                           THE BENDAU LAW FIRM, PLLC
                                           25
                                                                                                   By: /s/ Clifford P. Bendau, II
                                           26                                                      Clifford P. Bendau, II
                                           27                                                      Attorneys for Plaintiff

                                           28
                                                                                            -12-
                                           29
                                           30
